     Case 2:20-cv-01249-WBS-KJN Document 8 Filed 08/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODERICK GAY,                                       No. 2:20-cv-1249 WBS KJN P
12                        Plaintiff,
13            v.                                          FINDINGS & RECOMMENDATIONS
14    SUPERIOR COURT OF CALIFORNIA, et
      al.,
15
                          Defendants.
16

17

18           A recent court order was served on plaintiff’s address of record and returned by the postal

19   service. It appears that plaintiff has failed to comply with Local Rule 183(b), which requires that

20   a party appearing in propria persona inform the court of any address change.

21           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

22   prejudice for failure to prosecute. See Local Rule 183(b).

23           These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, plaintiff may file written objections

26   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

27   and Recommendations.” Any response to the objections shall be filed and served within fourteen

28   days after service of the objections. Plaintiff is advised that failure to file objections within the
                                                         1
     Case 2:20-cv-01249-WBS-KJN Document 8 Filed 08/24/20 Page 2 of 2

 1   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 2   F.2d 1153 (9th Cir. 1991).

 3   Dated: August 21, 2020

 4

 5

 6

 7   gay1249.33a

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
